IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


JAMES J. PLISKA                           : No. 119 MM 2019
                                          :
                                          :
             v.                           :
                                          :
                                          :
DIOCESE OF SCRANTON, BISHOP               :
JAMES TIMLIN AND BISHOP JOSEPH            :
BAMBERA                                   :
                                          :
                                          :
PETITION OF: DIOCESE OF                   :
SCRANTON AND BISHOP JOSEPH                :
BAMBERA                                   :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Application for Extraordinary

Relief is DENIED.